DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/20/21 (x4) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,234,355. Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed invention is essentially anticipated by the claimed invention of ‘355.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,414,865. Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed invention is essentially anticipated by the claimed invention of ‘865.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 7-18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simpson, US 4,078,351 in view of Toas et al., US 2006/0019568.
Regarding claim 1:
Simpson discloses a structural sheathing and insulating system for externally enveloping a building having a structural frame, the system comprising: 
at least two adjacent panel assemblies (15, refer to Figs. 1 and 2), each panel assembly having at least one edge and including: 
a structural panel (27) having an outer surface and an opposite inner surface; 
a water-resistant barrier layer (20) secured to the outer surface of the panel; 
an insulation layer (25) secured to the inner surface of the panel; and 
a reinforcing layer (28) secured to the insulation layer opposite the structural panel, wherein the structural panel, the water-resistant barrier layer, the insulation layer, and the reinforcing layer of each panel assembly are pre-formed into an integral four-layer arrangement (refer to Fig. 2), and wherein each of the panel assemblies aligns with its at least one edge proximate to the at least one edge of the adjacent panel assembly to define a longitudinal seam (18) between the two adjacent panel assemblies; and 
a water-resistant sealant that seals the longitudinal seam between the proximate edges of the adjacent panel assemblies (col. 2, ll. 20), 
wherein in use each pre-formed panel assembly is placed external to the structural frame, with its reinforcing layer facing inward toward the structural frame, and fastened securely in place to the structural frame by fasteners extending all the way through the pre-formed panel assembly and into the structural frame.
Simpson discloses wherein in use each preformed panel assembly is placed external to the structural frame (11), with its reinforcing layer facing inward toward the structural frame.
Simpson does not disclose wherein the panel assembly is fastened securely in place to the frame by fasteners extending all the way through the preformed panel assembly and into the structural frame.
Toas disclose an insulation sheathing panel assembly with an air/rain barrier wherein the panel assembly is fastened securely in place to the frame by fasteners (206, refer to Fig. 2) extending all the way through the preformed panel assembly and into the structural frame (para. 0076).
At the time the invention was filed, it would have been obvious to a person of ordinary skill to substitute the fastening means as suggested by Toas for that of Simpson in order to provide a strong connection. Further, Toas suggests wherein various fastening means for the panels to the framing are structural equivalents yielding no extraordinary or unexpected results (para. 0075).
Regarding claims 2:
Simpson discloses wherein the insulation layer is polystyrene or polyurethane foam (col. 4, ll. 18-22).
Regarding claim 10:
Simpson discloses wherein the structural panel and the reinforcing layer of each panel assembly are made of wood (col. 4, ll. 23).
Regarding claims 3-5, 7-9, 15-16, 18 and 20:
Simpson discloses a system of panels that are load bearing and have the material makeup as claimed.
Simpson does not expressly disclose the density, water absorption and permeance, R-value, dimensional stability, compressive and tensile strengths, structural rating, shear capacity to the various building codes.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the building code limitations disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.  
In the instant case, a person of ordinary skill would recognize that the panel need be designed to pass various building codes as required. There is no evidence that the claimed limitations provide a criticality that would not be achievable and expected with a reasonable amount of experimentation.
Regarding claims 11-14:
Simpson does not expressly disclose the relative thickness or specific thickness range of the various layers.
It would have been an obvious matter of design choice to make the various layers more or less thick, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  There would be no unexpected or unpredictable result obtained from varying the thicknesses of the layers. There is no evidence that the claimed dimensions not specifically taught by Simpson provide a criticality that would be unachievable and unexpected with a reasonable amount of experimentation.
Regarding claim 17:
Simpson discloses wherein the water-resistant barrier layer is bulk water resistant but does not expressly disclose wherein the water-resistant barrier layer of each panel assembly is water vapor permeable.
Toas discloses a water-resistant barrier layer that is bulk water resistant and water vapor permeable (abstract).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to substitute the water resistant vapor barrier layer of Toas for that of Simpson in order to create a building envelope that prevents mold growth and infiltration from the external environment while allowing passage of water vapor to prevent mold growth.

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simpson, US 4,078,351 in view of Toas et al., US 2006/0019568, further in view of Currier et al., US 2009/0208714.
Regarding claim 6:
Simpson discloses wherein the insulation layer of each panel is secured to the structural panel but doe not expressly disclose wherein it is attached by the claimed adhesives.
Currier discloses a structural panel wherein an insulation layer is secured to a structural panel via PVA (para. 0038).
At the time of the invention, it would have been obvious to a person of ordinary skill to use PVA as the adhesive of Simpson in order to resist UV degradation (para. 0039).

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simpson, US 4,078,351 in view of Toas et al., US 2006/0019568, further in view of Chamberlain, US 3,111,787.
Regarding claim 19:
Simpson does not expressly disclose wherein the wood of the structural panel and reinforcing layer comprises plywood or OSB.
Chamberlain discloses a structural panel and reinforcing layer of plywood (Figs. 1 and 2).
At the time of the invention, it would have been obvious to a person of ordinary skill to substitute plywood as the wood of Simpson in order to provide rigidity at low cost.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633